ORDER

PER CURIAM.
Andre Ferguson (“Movant”) appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. Movant’s sole point on appeal is that his trial counsel was ineffective for not objecting to the trial court entering a judgment of murder in the second degree. We have reviewed the briefs of the parties and the record on appeal and find that the judgment is not clearly erroneous. An extended opinion would be of no precedential value. We affirm the judgment for the reasons set forth in the motion court's judgment. Rule 84.16(b).